Citation Nr: 0528818	
Decision Date: 10/26/05    Archive Date: 11/09/05

DOCKET NO.  99-20 080	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to a rating in excess of 60 percent for residuals 
of nephritis, to include hypertension and cardiac 
arrhythmias.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1941 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, which continued a 30 percent rating 
for the veteran's service-connected disability.  

The Board notes that during the pendency of the veteran's 
appeal, specifically in January 2003, the RO granted an 
increased evaluation from 30 percent to 60 percent, effective 
the initial date of the claim.  The United States Court of 
Appeals for Veterans Claims (Court) has held that on a claim 
for an original or increased rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law or regulations, and it follows that such a 
claim remains in controversy where less than the maximum 
benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Thus, the claim remained in appellate status.  

In August 2003, the Board denied the claim for an increase in 
excess of 60 percent.  The veteran appealed to the Court, 
which vacated the Board's decision and remanded the claim, by 
order dated in August 2004.  This resulted in a February 2005 
remand by the Board for further development.  Such was 
undertaken by the Appeals Management Center (AMC), which then 
issued a supplemental statement of the case in June 2005.

FINDING OF FACT

The veteran's workload is 3 METs and results in dyspnea, 
fatigue, angina, and near syncope.  

CONCLUSION OF LAW

The criteria for a 100 percent rating for residuals of 
nephritis, to include hypertension and cardiac arrhythmias, 
are met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.104, 4.115a, 4.115b, 
Diagnostic Codes 7007, 7502 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  See 38 U.S.C.A. §5103 
(2002); 38 C.F.R. § 3.159(b).  Regulations also dictate that 
VA has a duty to assist claimants, essentially providing that 
VA will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
U.S.C.A. §5103(A) (2002); 38 C.F.R. 
§ 3.159(c) (2005).  As will be discussed below, the Board 
finds that a total rating is warranted for the veteran's 
disability.  As such, a discussion of the VCAA is not needed.

Disability Evaluations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code (DC), the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3. 

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the current 
level of disability is of primary concern in a claim for an 
increased rating; and the more recent evidence is generally 
the most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Service connection was established for nephritis in October 
1945.  By rating decision in September 1990, the disability 
was recharacterized as hypertension, cardiac arrhythmias, and 
nephritis, chronic glomerular.  It was rated under DC 7007-
7502, so as to account for both the cardiac and the 
genitourinary nature of the disability.  Most recently, in 
January 2003, it was determined to be 60 percent disabling, 
under the same DCs, based on the veteran's cardiac symptoms.

The Board notes that 60 percent is the maximum rating under 
the Schedule for hypertension on its own.  See 38 C.F.R. 
§ 4.104, DC 7101.  Therefore, to achieve a 100 percent rating 
based on the veteran's cardiac symptoms, the veteran's 
disability must be able to be rated under a different 
cardiovascular code.  The Board looks to DC 7007, for 
hypertensive heart disease, under which the veteran's 
disability has been rated previously.

Under the rating criteria for hypertensive heart disease, a 
100 percent rating requires chronic congestive heart failure, 
or; workload of 3 METs or less results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of less than 30 
percent.  38 C.F.R. § 4.104, DC 7007.  One MET (metabolic 
equivalent) is the energy cost of standing quietly at rest 
and represents an oxygen uptake of 3.5 milliliters per 
kilogram of body weight per minute.  When the level of METs 
is required for evaluation, and a laboratory determination by 
exercise testing cannot be done for medical reasons, an 
estimation by the examiner of the METs level may be used.  38 
C.F.R. § 4.104, Note (2).

VA outpatient clinical records confirm that the veteran has 
experienced chronic exertional dyspnea (shortness of breath) 
and episodic angina (chest pain) since at least June 1998.  
The record is silent for metabolic equivalent findings, until 
VA examination in December 2002, when the veteran was noted 
to have an estimated workload limit of 2 to 4 METs.  The exam 
report also indicated that the veteran had dyspnea, angina, 
and fatigue with minimal exertion.  Examination in March 2005 
yielded similar findings of 3 METs with angina, dyspnea, and 
episodes of near syncope (fainting).  

The Board concludes that these findings, which the extensive 
clinical records, dated from March 1998 to March 2005, do not 
contradict, support a 100 percent rating for the veteran's 
service-connected cardiac/genitourinary disability under DC 
7007.  The medical evidence documents a MET level of 3 which 
is accompanied by angina, dyspnea, fatigue, and near syncope.  
Because the veteran's disability warrants a total rating 
based on his cardiac symptoms, the Board will not address the 
genitourinary aspects of his disability.  A total rating is 
herein granted.


ORDER

A 100 percent rating for residuals of nephritis and chronic 
glomerular, to include hypertension and cardiac arrhythmias, 
is granted, subject to regulations applicable to the payment 
of monetary benefits.


____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


